Opinion
per Curiam,
This is an appeal by the School District of the City of Clairton in Allegheny County, from an order of the court below, affirming a decision of the State Tax Equalization Board, in re its computation of “the market value of the taxable real property” within the district for the year 1958.1
The only question before us is, whether or not the board abused its discretion and arrived at its decision in an arbitrary and capricious manner.
After a careful review of the record, and giving thoughtful consideration to the statutory duties, powers and limitations of the board, we are convinced that the board exercised a proper and reasonable discretion, and arrived at its decision in a fair and valid manner. The method employed in making the controversial computation was within the scope of its powers and duties as defined by statute, and in strict conformance with the method employed in determining the market value of taxable real property in each of the school districts throughout the Commonwealth.
Order affirmed.

 Under the Act of June 27, 1947, P. L. 1046, §12, as amended, 72 P.S. §4656.12, the board certifies this information to the Superintendent of Public Instruction of the Commonwealth to be used in the ascertainment of state school subsidies.